DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 January 2021.  In view of this communication and the amendment concurrently filed: claims 1-10 were previously pending; claim 3 was canceled and claims 11-16 were added by the amendment; and thus, claims 1-2 and 4-16 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 15 January 2021, have been fully considered but are not persuasive.
The Applicant’s first argument (page 7, lines 4-12 of the Remarks) alleges that the amendments to the title and drawings have obviated the previous grounds of objection thereof.  Since the new title is acceptable and the claim elements are now shown, said grounds have been withdrawn.
The Applicant’s second argument (page 7, line 13 to page 9, line 10 of the Remarks) alleges that, regarding the previous ground of rejection of claim 1 under 35 U.S.C. 102, Muenich does not disclose the amended limitations which have been incorporated from claim 3, now cancelled.  While this is true, said limitations were previously rejected in view of Moskob not Muenich.  Thus, while said grounds of rejection under Muenich have been withdrawn, this argument is moot.
The Applicant’s third argument (page 9, line 11 to page 10, line 15 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 5 under 35 U.S.C. 102, Muenich does not disclose the motor contacts extending through the motor housing as 
The Applicant’s fourth argument (page 10, line 16 to page 11, line 18 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 1 under 35 U.S.C. 102, Moskob does not disclose a press-fit contact because the contact of Moskob is secured to the circuit board using solder.  However, the fact that the contact is first pressed into the hole of the circuit board (fig. 3; col. 4, lines 41-53; col. 5, lines 32-55 of Moskob) does show a “press-fit” arrangement.  The fact that the contact is then soldered does not negate this fact.  Thus, this argument is unpersuasive and the previous grounds of rejection in view of Moskob are maintained.
The Applicant’s fifth argument (page 11, lines 19-25 of the Remarks) alleges that claim 9 is allowable by virtue of its dependency on claim 1.  This argument is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Moskob (US 6,528,915 B1), hereinafter referred to as “Moskob”.
Regarding claim 1, Moskob discloses an actuation device [2] (fig. 1-3; col. 3, lines 34-36) comprising: 
a motor [3] comprising motor housing [10/17] comprising a bottom [10] and a cover [17], wherein the motor [3] further comprises a motor shaft [12] projecting out of the motor housing [10/17] past the cover [17] (fig. 1), and wherein the motor [3] further comprises at least one motor contact [37] and/or sensor contact [37] arranged in the motor housing [10/17] (fig. 1-3; col. 4, lines 27-53), wherein the motor contact [37] and/or sensor contact 

    PNG
    media_image1.png
    494
    624
    media_image1.png
    Greyscale

a circuit board [33] comprising at least one electronic circuit [55] (fig. 1-3; col. 3, line 66 to col. 4, line 31), wherein the circuit board [33] is positioned parallel to the cover [17] and comprises a through opening [35], wherein the motor shaft [12] passes through the through opening [35] (fig. 1-2; col. 4, lines 6-12); 
wherein the motor [3] is electrically connected by an electric connection to the circuit board [33] (fig. 1-3; col. 4, lines 27-53); 
wherein the motor contact [37] and/or sensor contact [37] is a press-fit contact [39] pressed into at least one contact [h] of the circuit board [33] to thereby produce the electric connection (fig. 3; col. 4, lines 41-53; col. 5, lines 32-55; the contact is pressed into hole “h” of the circuit board, then soldered in place).
Regarding claim 2, Moskob further discloses that the press-fit contact [39] extends parallel to the motor shaft [12] (fig. 1-3).
Regarding claim 7, Moskob further discloses that the actuation device [2] is an actuator (fig. 1-3; col. 3, lines 34-36).
Regarding claim 8, Moskob further discloses that the motor [3] is a direct-current motor with brushes [15] (fig. 1; col. 1, lines 31-47; col. 3, lines 38-53; the reference discloses solving problems in direct current devices, impliedly disclosing the device as a direct current motor).
Regarding claim 10, Moskob further discloses that the at least one electronic circuit [55] is an electronic control circuit (col. 4, lines 27-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskob in view of Harms et al. (US 4,668,898), hereinafter referred to as “Harms”.
Regarding claim 9, Moskob discloses the actuation device according to claim 1, as stated above.  Moskob does not disclose that the motor is a brushless direct-current motor (Moskob discloses a brushed direct-current motor).
Harms discloses an actuation device [ECM driven blower] comprising a motor [11] (col. 8, lines 27-35), wherein said motor [11] is a brushless direct-current motor (fig. 1-9; col. 5, lines 9-22; the “electronically commutated motor” uses an electronic circuit in place of brushes, as is well-known in the art).

    PNG
    media_image2.png
    485
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Moskob as a brushless direct-current motor as taught by Harms, in order to provide commutation using solid state devices instead of brushes (col. 1, lines 10-27 of Harms) thereby eliminating the eventual need to replace the brushes and/or clean the motor of abraded brush particles.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskob in view of Ishida et al. (US 2015/0229084 A1), hereinafter referred to as “Ishida”.
Regarding claim 11, Moskob discloses the actuation device according to claim 1, as stated above, but does not further disclose a spur gear mounted on the motor shaft [12] (Moskob discloses a worm gear rather than a spur gear).
Ishida discloses an actuation device [11] comprising a motor [10] with a worm gear [40] mounted on its shaft [38] (fig. 5; ¶ 0029), and that spur gears and worm gears are known equivalents for reduction gears in actuation devices (¶ 0069).

    PNG
    media_image3.png
    416
    557
    media_image3.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the spur gear of Ishida, for another known equivalent element, the worm gear of Moskob, leading to the predictable result of allowing the actuation device to be used in a wider range of applications.
Claim(s) 4-6, 12-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenich et al. (DE 10 2006 041 562 A1), hereinafter referred to as “Muenich”, in view of Moskob.
Regarding claim 5, Muenich discloses an actuation device [10] (fig. 1-4; page 4, lines 128-130) comprising: 
a motor [4] comprising a motor housing comprising a bottom and a cover (fig. 1), wherein the motor [4] further comprises a motor shaft [5] projecting out of the motor housing past the bottom (fig. 1; page 4, lines 132-141); 
wherein the motor [4] further comprises at least one motor contact [30] and/or sensor contact [30] (fig. 1-4; page 4, lines 132-141; page 5, lines 197-205), wherein the motor contact [30] and/or sensor contact [30] projects out of the motor housing past the cover and extends transversely to the motor shaft [5] (fig. 2; the contacts extend in both the axial and radial directions); 

    PNG
    media_image4.png
    721
    1143
    media_image4.png
    Greyscale

a circuit board [21] comprising at least one electronic circuit [22] (fig. 2-3; page 5, lines 164-167), wherein the circuit board [21] extends transversely to the cover of the motor [4] (fig. 1-2; the cover is transverse to the shaft, and the circuit board extends 
wherein the motor contact [30] and/or sensor contact [30] is a press-fit contact [28] pressed into at least one contact [27] of the circuit board [21] to thereby produce the electric connection (fig. 3-4; page 5, lines 190-203; page 6, lines 209-216).
Muenich does not disclose the motor contact [30] and/or sensor contact [30] being both arranged in the housing and projecting out of the housing.
Moskob discloses an actuation device [2] (fig. 1-3; col. 3, lines 34-36) comprising a motor [3] comprising motor housing [10/17] comprising a bottom [10] and a cover [17], at least one motor contact [37] and/or sensor contact [37] arranged in the motor housing [10/17] (fig. 1-3; col. 4, lines 27-53), wherein the motor contact [37] and/or sensor contact [37] projects out of the motor housing [10/17] past the cover [17] (fig. 3; col. 4, lines 41-53; col. 5, lines 32-55).

    PNG
    media_image1.png
    494
    624
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the motor contact and/or sensor contact 
Regarding claim 4, Muenich further discloses that the press-fit contact [28] extends transversely to the motor shaft [5] (fig. 1-2).
Regarding claim 6, Muenich further discloses that an insertion direction of the press-fit contact [28] into the at least one contact [27] of the circuit board [21] extends perpendicularly to the motor shaft [5] (fig. 1-2; the shaft extends horizontally in the figures, while the insertion direction is vertical).
Regarding claim 12, Muenich further discloses a worm gear [6] mounted on the motor shaft [5] (fig. 1).
Regarding claim 13, Muenich further discloses that the actuation device [10] is an actuator (fig. 1-4; page 4, lines 128-130).
Regarding claim 14, Muenich does not disclose that the motor [4] is a direct current motor with brushes.  Moskob discloses that the motor [3] is a direct-current motor with brushes [15] (fig. 1; col. 1, lines 31-47; col. 3, lines 38-53; the reference discloses solving problems in direct current devices, impliedly disclosing the device as a direct current motor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element, the direct-current brushed motor of Moskob, for another known equivalent element, the motor of Muenich, leading to the predictable result of providing a motor sufficient for operation of pumps and wiper drive motors (col. 1, lines 40-47 of Moskob).
Regarding claim 16, Muenich further discloses that the at least one electronic circuit [22] is an electronic control circuit (fig. 3; page 5, lines 164-182).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenich and Moskob as applied to claim 5 above, and further in view of Harms.
Regarding claim 15, Muenich, in view of Moskob, discloses the actuation device according to claim 5, as stated above.  Muenich does not disclose that the motor is a brushless direct-current motor.
Harms discloses an actuation device [ECM driven blower] comprising a motor [11] (col. 8, lines 27-35), wherein said motor [11] is a brushless direct-current motor (fig. 1-9; col. 5, lines 9-22; the “electronically commutated motor” uses an electronic circuit in place of brushes, as is well-known in the art).

    PNG
    media_image2.png
    485
    591
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the motor of Muenich as a brushless direct-current motor as taught by Harms, in order to provide commutation using solid state devices instead of brushes (col. 1, lines 10-27 of Harms) thereby eliminating the eventual need to replace the brushes and/or clean the motor of abraded brush particles.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Tominaga et al. (US 2009/0122489 A1) discloses a control device for an electric motor comprising a circuit board with press-fitted terminals.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/Michael Andrews/
Primary Examiner, Art Unit 2834